PER CURIAM:
| jWrit granted in part. The district court abused its discretion in issuing the subpoena duces tecum for St. John the Baptist Parish Sheriffs Office (SJBPSO) materials because the narrowly defined criteria provided in State v. Marcelin, 10-2036 (La. 10/16/10), 46 So.3d 191 (per curiam), were not met. See also United States v. Bueno, 443 F.3d 1017, 1026 (8th Cir. 2006) (“[A] moving party must show, among other things, that the documents are evidentiary and relevant and that the application is made in good faith and is not intended as a general fishing expedition.”). The subpoena duces tecum for SJBPSO materials is hereby quashed. In all other respects, the application is denied.
CRICHTON, J., additionally concurs and assigns reasons.